Citation Nr: 0813987	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for diabetes mellitus for the veteran's 
periods of service prior to March 2003.

2.  Entitlement to service connection for diabetes mellitus 
for the period of service from March 2003 to February 2004.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to May 
1992, from August 1997 to April 1998, and from March 2003 to 
February 2004.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2005 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

A videoconference hearing on these matters was held before 
the undersigned Acting Veterans Law Judge on October 13, 
2006.  A copy of the hearing transcript has been associated 
with the file.

With regard to his diabetes mellitus claims, in his April 
2004 application for benefits which initiated this appeal, 
the veteran claimed that service connection was warranted for 
diabetes mellitus and that his claim had previously been 
denied in March 2003.  He attached "new evidence" which 
included service medical records dated in March and April 
2003 which noted a 4 year history of diabetes mellitus.  The 
veteran's April 2004 application for benefits could, 
therefore, be interpreted to be both a claim to reopen his 
previously denied claim for service connection for diabetes 
mellitus incurred during his first and second periods of 
service and as a new claim for diabetes mellitus incurred in 
or aggravated during his third period of service.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998).  Accordingly, the 
issues have been characterized as above.

The evidence shows that the veteran has raised a claim of 
service connection for a post-traumatic stress disorder 
(PTSD).  To date, no action has been taken on this claim.  It 
is hereby referred back to the agency of jurisdiction for 
appropriate disposition.

The issues of service connection for hypertension and 
depression, as well as the merits of the claims for service 
connection for diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for diabetes mellitus on the basis that it had not been shown 
during active service or within one year of discharge; the 
appellant did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since March 2003 raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A March 2003 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Evidence received since the March 2003 rating decision is 
new and material, and the veteran's service connection claim 
for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for diabetes mellitus; 
therefore, a full discussion of whether VA met these duties 
is not needed.  It is important to note, however, that the 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
correspondence dated in May 2004.  

New and Material Evidence

A March 2003 rating action denied service connection for 
diabetes mellitus on the grounds that the evidence did not 
show a diagnosis during service or a compensable 
manifestation of the disorder within one year following 
discharge.  The rating decision and a letter informing the 
veteran of his right to appeal were sent to the veteran that 
same month.  The veteran did not file a notice of 
disagreement within a year of the March 2003 decision and it 
became final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In April 2004, the veteran filed an application to reopen his 
claim for service connection for diabetes mellitus.  In 
support of his claim, the veteran submitted service medical 
records showing treatment for diabetes mellitus in March and 
April 2003.  A March 2003 service medical record noted that 
the veteran had a 4 year history of diabetes mellitus.  

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The March 2003 medical evidence showing a 4 year history of 
diabetes mellitus, which would put the date of onset of 
diabetes mellitus in March 1999, within one year of the 
veteran's separation from his second period of service, was 
not part of the claims folder at the time of the March 2003 
adjudication and is therefore new.  Further, as the claim was 
previously denied for a failure to show treatment for the 
disorder in service or within a year of discharge of the 
first two periods of service, the evidence is both new and 
material as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for diabetes mellitus.  See 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence to reopen a claim of service 
connection for diabetes mellitus has been received, and to 
this extent, the appeal is allowed.  




REMAND

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4).  

An October 1999 private medical record provides the first 
diagnosis of diabetes mellitus in the claims folders.  
However, labwork performed in connection with a VA 
examination report in July 1992, within one year of the 
veteran's separation from his first period of service, 
indicates that that the veteran had an elevated glucose 
reading.  A VA examination is necessary to determine when the 
veteran's diabetes mellitus first manifested to a compensable 
degree.  The applicable Diagnostic Code states that a 
compensable, 10 percent rating, for diabetes mellitus is 
warranted where diabetes mellitus is manageable by restricted 
diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). 

The veteran has a current diagnosis of depression, which he 
has attributed to a 1997-1998 deployment to Bosnia.  A 
September 2003 service Medical Evaluation Board report also 
diagnosed depression.  A February 1999 VA treatment record 
noted that the veteran reported that he had been depressed 
about 10 years previously.  That time frame coincides with 
his first period of service.  A VA examination is therefore 
necessary to determine the etiology and incurrence of the 
veteran's depression.

With regard to the veteran's claim of service connection for 
hypertension, there is evidence of elevated blood pressure 
during the veteran's first period of active service.  
Specifically, the veteran's blood pressure was 130/108 in 
October 1989, and 140/90 in February 1992.
 
There is also evidence of elevated blood pressure within one 
year of the veteran's discharge from active duty in April 
1998.  In December 1998, blood pressure was 140/98.  In 
February 1999, the veteran's blood pressure was 130/90.  The 
applicable Diagnostic Code states that a compensable, 10 
percent rating, for hypertension is warranted where diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more or where there is a history of 
diastolic pressure is predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007). 

A formal diagnosis of hypertension was made in October 1999.  
The veteran should be scheduled for a VA examination to 
determine whether his hypertension had its onset during a 
period of active service or was manifested within one year of 
discharge from active duty.

Complete service personnel records and service medical 
records from the veteran's August 1997 to April 1998 second 
period of active service and from his third period of active 
service from March 2003 to February 2004 have not been 
associated with the claims folder.  On remand, a request for 
those records should be made.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Accordingly, the veteran must be provided with notice in 
accordance with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
concerning regulations governing the 
assignment of effective dates and 
disability evaluations.

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it forward the 
veteran's complete service medical and 
personnel records from his:

a.  August 1997 to April 1998 period 
of active service; and his 

b.  March 2003 to February 2004 
period of active service.

Verify any combat service that may have 
taken place during those periods of time.  
If any of the requested records are 
unavailable, a response must be 
documented.  

3.  Obtain a VA medical examination in 
order to determine the nature and etiology 
of the veteran's depression.  In 
particular, as to each period of service 
(2/85-5/92, 8/97-4/98, and 3/03-2/04), the 
examiner is requested to state whether it 
is more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
depression was initially manifested during 
active service; otherwise originated 
during active service; or is in any other 
way causally related to his period of 
active service.  A rationale should be 
provided for the requested opinions, and 
the physician should review the claims 
folders.   

4.  Schedule an appropriate VA examination 
to determine the nature and etiology of 
the veteran's hypertension.  The examiner 
should review the claims folders in 
connection with the examination.  As to 
each period of service (2/85-5/92, 8/97-
4/98, and 3/03-2/04, the examiner should 
opine whether it is at least as likely as 
not (i.e., probability of 50 percent) that 
hypertension was incurred during active 
service or was manifest to a compensable 
degree within one year of discharge from 
active duty (diastolic pressure is 
predominantly 100 or more or systolic 
pressure is predominantly 160 or more or 
there is a history of diastolic pressure 
predominantly 100 or more and continuous 
medication is required for control).  
Attention is invited to the service 
medical records dated October 1989 and 
February 1992 showing elevated blood 
pressure readings during a period of 
active service, and to the records dated 
November 1998, December 1998, and February 
1999, showing elevated blood pressure 
within one year of discharge from active 
duty.  A rationale should be provided for 
the requested opinions.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his diabetes mellitus.   In 
particular, the examiner is requested to 
state as to each period of service (2/85-
5/92, 8/97-4/98, and 3/03-2/04) whether it 
is more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
diabetes mellitus initially manifested 
during active service or within one year 
of discharge (manageable by restricted 
diet only).  Specific attention is invited 
to the July 1992 report of elevated 
glucose levels and to the October 1999 
private medical record.  A rationale 
should be provided for the requested 
opinions.  

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If any of the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.  




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


